Citation Nr: 0412950	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, with hyperlipidemia and hypercholesterolemia, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to September 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease, with hyperlipidemia and hypercholesterolemia, to 
include as secondary to his service-connected diabetes 
mellitus.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  



A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to inform him of the evidence needed to substantiate 
his claim, his rights and responsibilities under the VCAA, 
and whose responsibility it would be to obtain supporting 
evidence.  The Board realizes that he was provided with a 
copy of the regulations implementing the VCAA in the January 
2003 statement of the case.  But mere notification of the 
provisions of the VCAA, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  As a consequence, his claim was certified to 
the Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities, under 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.



Additionally, a review of the record indicates that another 
VA examination is needed to determine whether the veteran's 
coronary artery disease, with hyperlipidemia and 
hypercholesterolemia, is related to his service in the 
military.  He has put forth several different theories in 
asserting his entitlement to service connection, none of 
which have been definitively confirmed or ruled out.  His 
July 1971 Medical Board Report shows a diagnosis of and 
treatment plan for hypercholesterolemia.  And more recently, 
in a November 2003 letter, S. H. Humphrey, M.D., stated the 
veteran had coronary artery disease, a history of 
hyperlipidemia, and a family history of coronary artery 
disease, and opined that the veteran's coronary artery 
disease was the result of his hypercholesterolemia.  June and 
July 2001 VA examiners noted the veteran had diabetes 
mellitus, coronary artery disease, and elevated blood 
pressure.  In a November 2001 opinion, a VA physician 
indicated the veteran's coronary artery disease is not 
related to his diabetes, but might be secondary to his 
hypertension, "which is not well controlled because [he] is 
not taking his medication."  But the veteran earlier had 
reported to the July 2001 VA examiner that he had not been 
prescribed medication for his hypertension.  So there are 
certain inconsistencies in the records that need to be sorted 
and another medical opinion provided based on a completely 
accurate factual history.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  This 
includes determining whether there is any relationship 
between the veteran's coronary artery disease and the 
hypercholesterolemia diagnosed while in service.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide 
a claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
coronary artery disease, with 
hyperlipidemia and hypercholesterolemia, 
to include as secondary to his service-
connected diabetes mellitus, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim of 
entitlement to service connection for 
coronary artery disease, with 
hyperlipidemia and hypercholesterolemia, 
to include as secondary to his service-
connected diabetes mellitus.  The prior 
notification, in the January 2003 
statement of the case, was insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding this 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Schedule a VA examination, by an 
appropriate physician, to determine to 
determine the nature, severity, and 
etiology of the veteran's coronary artery 
disease, with hyperlipidemia and 
hypercholesterolemia.  Review all records 
associated with the claims file.  Conduct 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner.  
And the examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicates 
the veteran's coronary artery disease, 
with hyperlipidemia and 
hypercholesterolemia, is related to his 
military service, including his treatment 
for hypercholesterolemia while on active 
duty or his service-connected diabetes 
mellitus.  This determination should take 
into consideration his medical, 
occupational, and recreational history 
prior to, during and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  The report should be typed for 
clarity.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


